Case 2:15-cr-00010-DBH Document 224 Filed 01/04/21 Page 1 of 1   PageID #: 1177




                     UNITED STATES DISTRICT COURT

                            DISTRICT OF MAINE


 UNITED STATES OF AMERICA,              )
                                        )
                                        )
 V.                                     )    CRIMINAL NO. 2:15-CR-10-DBH-01
                                        )
 CHRISTIAN DENT,                        )
                                        )
                        DEFENDANT       )


               ORDER ON MOTION FOR RECONSIDERATION


      I have reviewed the defendant’s motion to reconsider my decision of

October 21, 2020, and the government’s response. I see no basis to alter my

decision. The motion is DENIED.

      SO ORDERED.

      DATED THIS 4TH DAY OF JANUARY, 2021

                                            /S/D. BROCK HORNBY
                                            D. BROCK HORNBY
                                            UNITED STATES DISTRICT JUDGE
